Citation Nr: 1808510	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  04-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


Entitlement to service connection for cervical degenerative disc disease (DDD) with nerve impingement, to include as secondary to TBI.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran was previously represented by the American Legion.  The Veteran's representation has subsequently changed, and he is presently represented by the North Carolina Division of Veterans Affairs.

This matter was remanded by the Board in April 2017 in order to afford the Veteran a hearing as to the issue of entitlement to service connection for cervical DDD.  The Veteran appeared at a video conference in September 2017.  The transcript is of record.

In April 2017, the Board remanded the issues of entitlement to a separate award of service connection for (1) memory loss and (2) states of altered consciousness (claimed as syncope, seizures and brownouts/blackouts), to include as secondary to service-connected TBI for both, as well as (3) entitlement to service connection for DDD; and increased ratings for (4) TBI and (5) TDIU, which were determined to be inextricably intertwined with the other issues on appeal.  See Harris v Derwinski, 1 Vet App. 180, 180 (1991).  In correspondence to the Veteran in January 2018, the RO indicated that it had granted the Veteran entitlement to a seizure disorder (claimed as syncopy and brownouts/blackouts), as well as was continuing to work on other issues on appeal.  The RO informed the Veteran that it would notify him as to the completion of that development.  Given that no notice has been provided as to these claims, it appears that the RO is still working on the Veteran's claim.  As such, the Board will not address those issues in this case as they will be part of a future Board decision.
The Board notes that entitlement to a separate award of service connection for states of altered consciousness (claimed as syncope, seizures and brownouts/blackouts), to include as secondary to service-connected TBI was granted by the RO in August 2017.  Thus, the Board no longer has jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(noting that a grant of service connection extinguishes appeals before the Board). 

The record reflects that additional clinical evidence pertaining to the issue of cervical DDD on appeal have become associated with the claims file since the issuance of the June 2015 statement of the case (SOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1), (2) (2012).  This applies in cases where a substantive appeal is received after February2, 2013.  In this instance, the substantive appeal was received in August 2015.  Additional evidence was received subsequent to that; however, the Veteran waived consideration of the additional information by the AOJ in a Statement in Support of Claim form dated in October 2017, and at the hearing before the Board.  The Board is thus able to consider the additional evidence in the first instance.  See 38 C.F.R. § 19.38(b)(3), 20.1304(c) (2017).


FINDINGS OF FACT

1.  The Veteran was hit in the back of the head by an airplane while in service.

2.  The Veteran has been diagnosed with TBI.  He is service-connected for this condition as a result of his head injury.

3.  The most probative evidence indicates that the Veteran's cervical DDD disability is etiologically related to his service-connected TBI.




CONCLUSION OF LAW

The criteria for establishing entitlement to secondary service connection for cervical DDD with nerve impingement to include as due to TBI have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303; 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served aboard an aircraft carrier in the United States Navy.  He worked on the flight deck as a plane captain, aviation mechanic.  He was promoted to flight line supervisor of the night shift.  The Veteran was hit in the head, when his plane turned the opposite way than what he intended.  He stated he was knocked out and fell to the ground.  He said he later found out he had a concussion and post concussion trauma.  See Hearing Transcript pages 6-8.  The Veteran's head injury is well-documented in the record.  His contention is that his present cervical DDD disability is the result of his head injury and subsequent TBI. 

The Veteran was initially service-connected for post-concussion syndrome in 1984.  It was later termed TBI. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In the instant case, the Veteran claims secondary service connection for his cervical disabilities.  Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R.§ 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

There is sufficient medical evidence to conclude that the Veteran's cervical spine disability is related to his service-connected TBI. 

The Veteran was diagnosed with cervical DDD and cervical radiculopathy.  See Clinical progress notes, Piedmont International Pain Care, August 2014.  As such, the Veteran has a current disability. 

With respect to his claim, the remaining question then, is whether or not the Veteran's current cervical DDD was caused or aggravated by his service-connected TBI disability.  Clinical progress notes from the Salisbury VA Medical Center (VAMC) from August 2014, indicate that the provider in that instance believed the Veteran's cervical condition was related to his in-service head injury.  The examiner stated, "[i]t is my opinion of this PT that the Veteran's history of injury (struck by aircraft in 1982) likely contributes to his current cervical condition."

The record also contains clinical progress notes from Robert B. Wilson, II, MD, dated in August 2014, wherein the physician who examined the Veteran for a repeat cervical transforaminal epidural steroid injection for left arm pain, opined that although he did not have documentation of the Veteran's in-service injury, if the injury occurred as the Veteran stated, it could cause a traumatic injury which added to the present cervical problems.  The physician diagnosed degenerative disc disease (DDD) Cervical and Cervical Radiculopathy.  See Procedural Notes, Robert B. Wilson, II. MD, Piedmont International Pain Care, August 2014.  

Third, in an opinion from the Piedmont Rheumatology Medical Center in January 2015, Dr. D. Payne also reached the conclusion that the Veteran's cervical spine trauma was related to his head injury.  Dr. Payne stated that it is "as likely as not, from a medical perspective, that the trauma sustained could have contributed to his degenerative disease in the cervical spine."  Although less definitive, the physician reached the same conclusion with respect to the relationship between the Veteran's in-service injury and his DDD of the spine as the previous examiners. 

The Veteran also received a medical opinion from a VA physician, Dr. A. B., in October 2017.  In that opinion, the physician stated that the Veteran was first seen at his neurology clinic in 2002.  Dr. Bryant, indicated that he had reviewed the Veteran's military record with respect to his injury aboard the USS Independence in March 1982.  The doctor opined that it was more likely than not that the Veteran's present medical issues were the result of his in-service accident and its after effects.  He stated that medical knowledge and studies overwhelmingly support that DDD and nerve impairment along with cervical and lumbar issues are "typically precipitated by an accident or blunt force trauma.  That trauma is well documented in the [the Veteran's] record."  See report from W.G. (Bill) Hefner Department of Veterans Affairs Medical Center, October 2017. 

Medical personnel who have examined the Veteran have all either reached the conclusion, or surmised based on best evidence, that the Veteran's cervical DDD is related to his in-service head injury and related TBI disability.  Dr. Bryant even found the evidence to be overwhelming as to a connection between a cervical injury and a traumatic experience such as being hit in the head by an airplane.  Consequently, resolving doubt in the Veteran's favor, the Board finds that the Veteran's Cervical DDD is related to his service-connected nerve impingement and TBI.  Secondary service connection for this disorder is warranted.  38 C.F.R.
§ 3.310 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Secondary service connection for cervical DDD to include as due to traumatic brain injury (TBI) is granted. 







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


